         Case 1:19-cv-10907-JGK Document 30 Filed 12/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
REUBEN AVENT,

                        Plaintiff,                 19-cv-10907 (JGK)

             - against -                           ORDER

PROGRESSIVE CASUALTY INSURANCE
COMPANY; STEVEN JONES; DANIELLE
BARROR; UNKNOWN COMPANY
REPRESENTATIVES,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has learned that the Complaint filed on ECF on

November 22, 2019 (Docket No. 2) was missing several pages. The

correct document has now been filed on ECF at the same Docket

No. Because the parties had already fully briefed a Motion to

Dismiss, the Court is granting leave to the defendant to respond

to the missing pages in any additional way by December 10, 2020.

The plaintiff will reply within seven days of the defendants’

additional filing. If the parties do not submit additional

briefing by these dates, the Court will decide the pending

motions on the current papers. The Chambers will mail a copy of

this order to the pro se plaintiff.

SO ORDERED.

Dated:       New York, New York
             December 2, 2020           ______/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge
